Citation Nr: 9903947	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-08 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and mother


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The appealed rating decision denied service 
connection for peptic ulcer disease, a personality disorder 
and a chronic psychiatric condition.  

In February 1996, the Board denied service connection for 
peptic ulcer disease and a personality disorder and remanded 
the issue of entitlement to service connection for a chronic 
(acquired) psychiatric disorder.  The Board referred the 
issue of entitlement to a permanent and total disability 
rating for pension purposes to the RO.  In a July 1997 rating 
decision, the veteran was found to be permanently and totally 
disabled for pension purposes.  That decision continued the 
denial of service connection for an acquired psychiatric 
disorder, determining that the claim was not well grounded.  
The case has been returned to the Board.


REMAND

The Board finds that the veteran's claim for service 
connection for an acquired psychiatric disorder is well 
grounded particularly in light of information in the service 
medical records and Dr. Patterson's July 1998 report.  

The service medical records reflect an October 1966 diagnosis 
of chronic anxiety with acute exacerbation.  The veteran was 
hospitalized at the Public Health Service Hospital in New 
Orleans, Louisiana, in June 1967 for psychiatric observation.  
It was recorded that, while on leave, he had consulted a 
private physician because of a nervous breakdown.  During the 
hospitalization, he was withdrawn and his mood was markedly 
depressed.  Anxiety abated during the hospitalization, but 
his depression remained unchanged.  The preliminary opinion 
was that he was basically a schizoid individual who had a 
profound depressive reaction with rather marked psychomotor 
retardation and related fantasies of death and self-injury.  

About two weeks later, the veteran was transferred to the 
Naval Hospital in San Diego, California.  At admission, he 
was described a being tearful and hostile in a passive-
dependent way.  His affect was depressed.  It was recorded 
that shortly before entering service, he had purchased a farm 
with his family's assistance and had become fearful that he 
would lose the farm.  He had also found out that his father 
had heart trouble and he was concerned that his father might 
die if he tried to maintain the farm.  It was noted that he 
had a long history of emotional upset, withdrawal from his 
peers and general isolation from people.  The report of the 
hospitalization contains a statement that a letter received 
from the veteran's family doctor indicated that the veteran 
had emotional difficulties throughout his life; the letter is 
not of record.  The diagnosis was schizoid personality.  

Although the veteran did not cooperate in certain development 
requested by the Board in its prior remand, the Board finds 
that further development is warranted in view of the July 
1998 report signed by E. T. Patterson, Ph.D.  Any treatment 
records written by Dr. Patterson would be helpful in deciding 
this case.

Despite finding that the claim was not well grounded while 
the case was at the RO on remand, the RO ordered another 
examination.  The physician who examined the veteran in 1998 
had also examined him in 1997 and diagnosed a personality 
disorder on both examinations.  Although this diagnosis is 
consistent with prior diagnoses rendered by a different 
examiner, there are some notations in relatively recent 
outpatient records of depression.  

In view of the above and VA's duty to assist a veteran in 
developing all facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991), the case is REMANDED for 
the following additional action:

1.  An attempt should be made to obtain 
the complete clinical records of the June 
1967 hospitalization at the United States 
Public Health Service Hospital in New 
Orleans, LA and the U. S. Naval Hospital 
in Oakland, CA and associate them with 
the claims file.  Also, records on file 
at the National Personnel Records Center 
pertaining to the veteran should be 
searched for the private doctor's letter 
referred to in the San Diego Naval 
Hospital report.  

2.  Inasmuch as the veteran may have 
limited reading and writing skills, he 
should be afforded another opportunity to 
provide a list of all psychiatric 
examinations and treatment he has 
received prior to, during and since 
service.  (It is noted that during a 
November 1992 VA examination, he reported 
having had outpatient psychotherapy for 
about a year in 1968 or 1969, having been 
hospitalized in Atlanta in 1979 or 1980 
and that he was in outpatient therapy at 
Bonham.)  The RO should write to the 
veteran regarding the above, with a copy 
of the letter sent to his representative.  
If necessary and feasible, the 
representative should be requested to 
help the veteran provide the requested 
information.  After obtaining any 
necessary releases from the veteran, any 
identified records should be obtained and 
associated with the claims file.  Any 
relevant VA records subsequent to those 
on file (or otherwise not of record) 
should also be obtained.  

3.  Although it appears that Dr. 
Patterson is with the VA, that should be 
determined from the veteran and then Dr. 
Patterson should be asked to provide a 
copy of the veteran's complete treatment 
records.  

4.  After the foregoing has been 
accomplished to the extent possible, even 
if no additional records are received, 
the veteran should be examined by a 
board-certified psychiatrist who has not 
previously examined him.  In conjunction 
with the examination, the veteran should 
be afforded a psychological evaluation to 
include testing unless such is deemed 
unnecessary.  The claims file, including 
any evidence received pursuant to this 
remand, and a separate copy of the remand 
must be made available to the examiners 
for review.  The examining psychiatrist 
should address the following: (1) What 
are the correct diagnoses of all 
psychiatric disorders present; (2) if the 
veteran is found to have an acquired 
psychiatric disorder, is it chronic or 
acute in nature; (3) if the veteran now 
has a chronic acquired psychiatric 
disorder, what is the likely time of 
onset -i.e., prior to, during or 
subsequent to service.  If the likely 
time of onset was prior to service, the 
examiner should discuss the evidence on 
which that opinion is based and state 
whether the disorder underwent a 
permanent increase in severity during 
service.  A rationale for the opinion 
must be given. 

4.  The RO should review the examination 
report to ensure that it addresses the 
matters raised by the Board.  If not, the 
report should be returned to the examiner 
for corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded a suitable opportunity to respond.  
Thereafter, if in order, the case should be returned to the 
Board.  By this remand, the Board intimates no opinion, 
factual or legal, regarding the outcome warranted, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


